DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This is a response to Applicant's amendment filed on November 19, 2020. 

Status of Claims
Claims 1, 20 and 21 have been amended. Claims 4-9 have been cancelled. No new claim has been added. Claims 1-3 and 10-23 are pending. Claims 1-3 and 10-23 are examined herein.

Response to Arguments
Applicant's Remarks/Arguments and Amendments to the Claims both filed 11/19/2020 have been fully considered. It is noted that claim 1, claim 20 and claim 21 have been amended to recite “wherein bubbles of the gas phase are fragmented inside the device limiting the entrainment of solid particles, and wherein fragmented bubbles traverse the device toward the outlet pipework”. 
(a) Applicants argue that the cited reference Lanting et al. (WO 01/23062 A1) fail to address the limitation of "wherein bubbles of the gas phase are fragmented inside the device limiting the entrainment of solid particles, and wherein fragmented bubbles traverse the device toward the outlet pipework".  Applicants argue that: Lanting discloses a three-phase separation device used for the separation and/or purification of liquids/solids/gases (page 2, line 17 - page 3, line 2). This is not equivalent to a process such as that claimed herein conducting a catalytic reaction in an ebullated bed reactor, with the objective of preventing solids from being entrained in gas bubbles and further fragmenting the bubbles so as to avoid entrainment of the solids, see Lanting discloses zone (58) and pocket (62) which collect gas bubbles (56), as clearly stated in page 16, lines 1-8, and shown in Figure 4.  As a result, it is maintained that Lanting discloses a process which actually aggregates the bubbles and makes them bigger rather than fragmenting them as in the present process.  Applicants further argue that even if Lanting's gas bubbles are separated into smaller bubbles after hitting the phase separation device and/or by separating and removing gases subsequent to the reactor as urged, such a process would not be read upon by Applicant's claims reciting fragmentation in the device limiting entrainment of the particles. See Remarks, pages 7-8. 
In response, arguments are directed to newly amended/added limitation/claim. Therefore, the arguments are considered moot. Upon further consideration and search, a new ground(s) of 35 U.S.C. §103(a) rejections to claims 1-3 and 10-23 are presented in the instant Office action in view of the previously found references including Lanting and Heijnen et al. (US 4,618,418).
Regarding the newly amended limitation “wherein bubbles of the gas phase are fragmented inside the device limiting the entrainment of solid particles, and wherein fragmented bubbles traverse the device toward the outlet pipework”, Lanting disclose a fermentation process conducted in a reactor apparatus (#12’, Fig. 2). A solid biomass, liquid and gas are present in a reactor reaction zone (#50, Fig. 2) (page 10, lines 6-18). There are upward gas and liquid flows along the reactor apparatus (page 24, line 22 thru page 25, line 7). In Fig. 2, there are phase separation devices (#10, #70, Fig. 2) having a truncated cone-shaped plates disposed, in the reactor apparatus (#12’, Fig. 2), in the form of a plurality of rows which are ranked vertically (refer to the graphical configuration of #10 and #70 in Fig. 2). The function of the 
Lanting disclose that: Liquid flowing upward to the area outside of the separation units 14 having a gas phase as shown by the schematic representation of open bubbles 56 will contact the deflectors 42 and the lower parallel plate 40. The gas bubbles will contact such surfaces and be diverted by them. As the gas is diverted in either direction, it will pass upwardly into gas collection areas 58 where it pools and collects in the gas collection pockets 62 at the top of the gas collection areas 58 fanning a gas-liquid interface. As the gas rises around the right hand side of the lower most parallel plate 40, the liquid having the gas bubbles 56 to the right of the parallel plates 40 has a lower density than liquid which flows around the parallel plates 40 creating a density differential between the liquid around the parallel plates 40 and the gas-laden liquid to the right of the parallel plates in the gas collection areas 58 (page 16, lines 1-12).  
The gas phase is withdrawn through a gas collection chimney (#48, Fig. 2) (page 13, line 25 thru page 14, line 14). The gas collection chimney (#48, Fig. 2) taught by Lanting meets the recited outlet pipework. Since, the gases in the three-phase reaction mixture is collected after hitting the phase separation device (#10, #70, Fig. 2), it is reasonably expected that the gases (bubbles) in the reaction mixture is separated into smaller bubbles after hitting the phase separation device (#10, #70, Fig. 2), thereafter, the smaller bubbles are dis-assembled (vanished, or fragmented in the gas phase) at the interface of the gas-liquid phases, thereby annexed into the gas phase at the top of the surface of the liquid. 
It is the examiner's assessment that the teachings of separating and removing gases from the three-phase reaction mixture in the phase separation device (#10, #70, Fig. 2) taught by Lanting fully address the limitation "wherein bubbles of the gas phase are fragmented inside the device limiting the entrainment of solid particles". 
In addition, it is noted that the gas phase collected in the phase separation device (#10, #70, Fig. 2) is withdrawn through a gas collection chimney (#48, Fig. 2) (page 13, line 25 thru page 14, line 14). The gas collection chimney (#48, Fig. 2) taught by Lanting meets the recited outlet pipework. This meets the fragmented gas phase “traverse” (i.e., to move to side to side) the phase separation device (#10, #70, Fig. 2) to gas collection chimney (#48, Fig. 2) (i.e., outlet pipework).

(b) Applicants argue that a difference in objective between Lanting and the present process can be seen not only in the failure to indicate in the reference the existence or desirability of fragmentation of bubbles with entrained solids, but further can be seen in a difference in location of the separation device in Lanting vs. the claimed structure. Thus, in Lanting, the phase separator is disposed over the entire cross-section of the reactor in order to collect all gases, see page 5, lines 9-26 and Figures 1 and 2. For example, the figures of Lanting do not teach or suggest a cross-section of the phase separator 10 being in the range 1 to 10 times the cross-section of the gas collection chimney 48, i.e., the cross-section of the device of the present claims is a function of the cross-section of the outlet pipework for the effluents. Again, see the figures of the reference. The failure to teach this feature in Lanting strongly supports non-obviousness of all the present claims, e.g., independent claims 1 and 20, and even more so dependent claim 17, reciting a maximum cross-section of the device 4-6 times the cross-section of the outlet pipework for the effluents (9). While the Office Action again argues that Figure 2 of the reference shows two rows of the phase separation device distributed "through the overall 
In response, the examiner respectfully disagrees.  As set forth above, the teachings of separating and removing gases from the three-phase reaction mixture in the phase separation device (#10, #70, Fig. 2) taught by Lanting fully address the limitation "wherein bubbles of the gas phase are fragmented inside the device limiting the entrainment of solid particles". In addition, the gas phase collected in the phase separation device (#10, #70, Fig. 2) is withdrawn through a gas collection chimney (#48, Fig. 2) (page 13, line 25 thru page 14, line 14) meets the fragmented gas phase “traverse” (i.e., to move to side to side) the phase separation device (#10, #70, Fig. 2) to gas collection chimney (#48, Fig. 2) (i.e., outlet pipework).
Lanting disclose the gas phase is withdrawn through a gas collection chimney (#48, Fig. 2) (page 13, line 25 thru page 14, line 14). The gas collection chimney (#48, Fig. 2) taught by Lanting meets the recited outlet pipework. The gas collection chimney (#48, Fig. 2) have a cross sectional area of less than about 50% or the overall cross sectional area of the reaction zone (page 14, lines 15-25). Since the phase separation device (#10, #70, Fig. 2) is distributed through the overall cross sectional area of the reaction zone (Fig. 2) which directs a maximum cross section of the separation device (#10, Fig. 2) being in the range of greater than 2 times the section of the gas outlet pipework, consequently, the recited ratio between outlet pipework cross section and the maximum section of the separation device recited in claim 1, or claim 17 is considered prima facie obvious. See MPEP 2144.05.

Lanting, in which truncated cone-shaped plates as claimed herein are not taught - contrary to the assumption in the Office Action (cf. page 9). The Office Action relies for this conclusion on Figure 2, which is a side-on view. From Figure 3, however, which shows a top view of the phase separator, it is clear that this is not the case - the structures are not truncated cones.  Applicants argue that  further structural differences in the present claims not suggested by Lanting may be found in independent claim 1, reciting that device is centered inside of the three-phase reactor, in line with outlet pipework (9) for effluents. This feature is not taught as a modification of Lanting by the cited Heijnen. In fact, as separator 10 of Lanting is aimed at coagulating solid and collecting gas to direct said gas towards the adjacent collection chimney 48, the chimney of Lanting (which is argued in the Office Action at page 5 to meet the recited outlet pipework) must be adjacent to the separator 10. Accordingly, the chimney of Lanting may not be positioned at the top of the reactor as described in Heijnen. Thus, the combination is untenable and not suggested to one of ordinary skill. See Remarks, pages 9-10. 
In response, it is noted that Applicants have presented numerous arguments against the references individually.  However, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Applicants have not provided any evidence that (i) the references are non-analogous, (ii) that the combined references fail to disclose all claim limitations, or (iii) that the results are new or unexpected compared with the results disclosed by the combined references.  Therefore, the arguments against the individual references are not considered persuasive.  
Heijnen reference is reasonably pertinent to the problem of the device limiting the entrainment of solid particles being centered inside of the three-phase reactor, in line with outlet pipework (9) for effluents as recited in the claimed invention with motivations that the configuration of the device limiting the entrainment of solid particles being centered inside of the three-phase reactor, in line with outlet pipework (9) for effluents is a known, effective separation device design for separating gas and liquid from suspended solids from a mixture comprising gas, liquid and solid in a three-phase reaction system (i.e., an ebullated bed fluidized process) wherein a fermentation is occurring as taught by Heijnen (col. 17, claim 1; Fig. 1 and Fig. 2), consequently, the Heijnen reference can be applied to in analyzing the subject matter at issue.
In addition, per MPEP, the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem.  It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) (“One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings.”). See MPEP 2144 IV.  Consequently, in light of teachings from Lanting and Heijnen, one skilled in the art would reasonably design/operate the Lanting by including the feature of the device limiting the entrainment of solid particles being centered inside of the three-phase reactor, in line with outlet pipework (9) for effluents as taught by Heijnen based on the motivation(s) set forth above.

(d) Applicants argue that patentability is again submitted for independent claim 21, reciting that the maximum section of the device limiting entrainment of the solid particles with the gas is smaller than the section of the reactor and the outlet pipework is located in the upper portion of the reactor (see page 8, lines 4 - 5 of the specification). Neither of these features is disclosed or suggested in Lanting, which requires the chimneys 48 and the separation device 10 to completely fill the cross section of reactor 12. See Remarks, page 10. 
In response, Lanting disclose the maximum cross section of the phase separation device (#10, #70, Fig. 2) is smaller than the cross section of the reactor (#12’, Fig. 2) as recited.

(e) Applicants argue that further differentiation from the references is present in claims 22 and 23, directed to an embodiment of the invention wherein the plates are perforated, i.e., contain a plurality of holes. As discussed in the specification at page 5, line 27 - page 6, line 14, the perforations prevent too great an increase in the pressure drop in the reactor, and can be selected to be of a size that clogging is minimized. The deficiencies of Lanting and Heijnen are discussed above, and it is submitted that Hedrick does not fill the gap. Hedrick is not directed to a process for separating gas as in Lanting or the present process, and it is not clear that one of ordinary skill would see it as relevant to adapt the internal separator structure of the primary reference. Moreover, according to Hedrick, it is the flow barriers that contain holes to provide pressure drop, not the parallel angled interceptor plates (see the passage 
In response, it is still the examiner’s assessment that Hedrick discloses the presence of holes on the plate (cols. 6-7, claims 1, 6, 7 and 8).  Furthermore, in light of teachings from Lanting, Heijnen and Hedrick, it is the examiner’s assessment that the diameter of holes on the separation plate recited in claim 23 is considered a technique achieved by one skilled in the art through routine experimentation in an effort to optimize separation efficiency and utility taking into consideration the operational parameters of the ebullated biological process operation (time, temperature, pressure, throughput), the geometry of the phase separator bodies, the physical and chemical make-up of the feedstock as well as the nature of the end-products from the process. 

In response to applicants amendments in claim 1, claim 20 and claim 21 and dependent claims, upon further consideration and search, a modified/new ground(s) of 35 U.S.C. §103(a) rejections to claims 1-3 and 10-23 are presented in the instant Office action in view of the previously found references including Lanting and Heijnen.

MODIFIED REJECTIONS
Claim Rejections - 35 USC § 103 
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 17-19, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Lanting et al. (WO 01/23062 A1, hereinafter “Lanting”), in view of Heijnen et al. (US 4,618,418, hereinafter “Heijnen”).
In regard to claims 1 and 17, Lanting disclose a phase separator, up-flow reactor apparatus and methods for separating phases (Abstract). Lanting discloses an embodiment of up-flow three-phase reaction system (i.e., an ebullated bed fluidized process) and a process using the system, wherein the process comprises:
(i) The process comprises a biological reaction process such as fermentation, and there is a need to separate two or more phases, i.e., liquid, gas and solid (page 9, lines 12-27).  The process adopts an upflow reactor apparatus in which liquid and gas, or solid, or bulk content move in an upward direction through a portion of a reactor or throughout the entire cross section of the upflow reactor apparatus (page 9, lines 28-31). Lanting’s teachings of up-flow reactor for fermentation (i.e., chemical breakdown of a substance by bacteria, yeasts, or other microorganisms), which is a biological catalytic reaction comprising three phases of a solid biomass, liquid and gas present in a reactor reaction zone (#50, Fig. 2) (page 10, lines 6-18) does direct a catalytic reaction in an ebullated bed reactor (i.e., a fluidized bed reactor that utilizes 
(ii) In an embodiment shown in Fig. 2, Lanting disclose a fermentation process conducted in a reactor apparatus (#12’, Fig. 2). A solid biomass, liquid and gas are present in a reactor reaction zone (#50, Fig. 2) (page 10, lines 6-18). There are upward gas and liquid flows along the reactor apparatus (page 24, line 22 thru page 25, line 7). In Fig. 2, there are phase separation devices (#10, #70, Fig. 2) having a truncated cone-shaped plates disposed, in the reactor apparatus (#12’, Fig. 2), in the form of a plurality of rows which are ranked vertically (refer to the graphical configuration of #10 and #70 in Fig. 2).  
(iii) The function of the phase separation device (#10, #70, Fig. 2) is to separate liquid and gas phases from a solid phase through a coagulation of solid particles (page 8, line 22 thru page 9, line 27).  Therefore, it is reasonably expected that the reaction zone (#50, Fig. 2) is a level that solid phase is expanded within a liquid phase, which meets the recited first level, and the clarification zone (#90, Fig. 2), in which any remaining particulate may be directed downwardly by gravity into coagulation area (#88, Fig. 2) (page 20, line 30 thru page 21, line 3), meets the recited second level of liquid in which in principle no longer contains solid particles as recited.   The phase separation device (#10, #70, Fig. 2) is located at the interface of the reaction zone (#50, Fig. 2) (i.e., a first level) and the clarification zone (#90, Fig. 2) (i.e., a second level).  
(iv) The gas phase is withdrawn through a gas collection chimney (#48, Fig. 2) (page 13, line 25 thru page 14, line 14). The gas collection chimney (#48, Fig. 2) taught by Lanting meets the recited outlet pipework. The gas collection chimney (#48, Fig. 2) have a cross sectional area of less than about 50% or the overall cross sectional area of the reaction zone (page 14, lines 15-25).  Since the phase separation device (#10, #70, Fig. 2) is distributed through the overall cross prima facie obvious. See MPEP 2144.05.
Regarding the limitation "wherein bubbles of the gas phase are fragmented inside the device limiting the entrainment of solid particles", as set forth above, the claim limitation "wherein bubbles of the gas phase are fragmented inside the device limiting the entrainment of solid particles" recited in claim 1 is reasonably interpreted as bubbles of the gas phase are fragmented during the fluidized catalytic process inside of the device limiting the entrainment of solid particles placed in the reactor.
Lanting disclose a fermentation process conducted in a reactor apparatus (#12’, Fig. 2). A solid biomass, liquid and gas are present in a reactor reaction zone (#50, Fig. 2) (page 10, lines 6-18). There are upward gas and liquid flows along the reactor apparatus (page 24, line 22 thru page 25, line 7). In Fig. 2, there are phase separation devices (#10, #70, Fig. 2) having a truncated cone-shaped plates disposed, in the reactor apparatus (#12’, Fig. 2), in the form of a plurality of rows which are ranked vertically (refer to the graphical configuration of #10 and #70 in Fig. 2). The function of the phase separation device (#10, #70, Fig. 2) is to separate liquid and gas phases from a solid phase through a coagulation of solid particles (page 8, line 22 thru page 9, line 27). 
Lanting disclose that: Liquid flowing upward to the area outside of the separation units 14 having a gas phase as shown by the schematic representation of open bubbles 56 will contact the deflectors 42 and the lower parallel plate 40. The gas bubbles will contact such surfaces and 
The gas phase is withdrawn through a gas collection chimney (#48, Fig. 2) (page 13, line 25 thru page 14, line 14). The gas collection chimney (#48, Fig. 2) taught by Lanting meets the recited outlet pipework. Since, as set forth above, the gases in the three-phase reaction mixture is collected after hitting the phase separation device (#10, #70, Fig. 2), it is reasonably expected that the gases (bubbles) in the reaction mixture is separated into smaller bubbles after hitting the phase separation device (#10, #70, Fig. 2), thereafter, the smaller bubbles are dis-assembled (vanished) at the interface of the gas-liquid phases, thereby annexed into the gas phase at the top of the surface of the liquid. 
It is the examiner's assessment that the teachings of separating and removing gases from the three-phase reaction mixture in the phase separation device (#10, #70, Fig. 2) taught by Lanting fully address the limitation "wherein bubbles of the gas phase are fragmented inside the device limiting the entrainment of solid particles". 
In addition, it is noted that the gas phase collected in the phase separation device (#10, #70, Fig. 2) is withdrawn through a gas collection chimney (#48, Fig. 2) (page 13, line 25 thru page 14, line 14). The gas collection chimney (#48, Fig. 2) taught by Lanting meets the recited outlet pipework. This meets the fragmented gas phase “traverse” (i.e., to move to side to side) the 
Regarding the limitation “said device being centered inside of the three-phase reactor, in line with outlet pipework (9) for effluents”, Lanting disclose the phase separation device (#10, #70, Fig. 2) and the gas collection chimney (#48, Fig. 2) (page 13, line 25 thru page 14, line 14), which meets the recited outlet pipework, are located in parallel (Fig. 2), not in line with one another. 
             Lanting does not explicitly disclose the device limiting the entrainment of solid particles being centered inside of the three-phase reactor, in line with outlet pipework (9) for effluents. 
              Heijnen discloses a single unit fluidized-bed reactor having a reaction space for purification of waste water with biomass attached to carrier particles (Abstract). Heijnen discloses a single unit fluidized-bed reactor for purification of waste water with biomass attached to carrier particles, comprising a reaction space equipped with a liquid distribution device above the bottom of the reaction space particularly suited for introduction of waste water in wide reactors to achieve uniform fluidization therein, said device consisting of a number of substantially horizontal pipes, each having in the under-surface a number of regularly distributed openings for downward introduction of a liquid, and on top of the reaction space united therewith a multifunctional three phase separator for complete separation of a gas-liquid-solids mixture leaving the reaction space, said three phase separator comprises a space for collection and accumulation of gas remaining or formed during biological waste water treatment provided with a gas outlet, and a liquid-solid separation compartment positioned and arranged to act on the liquid-solids mixture and provided with means to remove at least a part of the purified liquid and with means for complete return of the carrier particles overgrown with biomass into the reaction Heijnen discloses the device for separating gas, liquid and solid (3, Fig. 2) being centered inside of the three-phase reactor, in line with outlet pipework (6, Fig. 2) for gas effluents. 
It is noted that both the Lanting and Heijnen references direct a separation of gas, liquid and solid phases from a mixture comprising gas, liquid and solid in a three-phase reaction system (i.e., an ebullated bed fluidized process) wherein a fermentation is occurring.  
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the process of Lanting to provide the device limiting the entrainment of solid particles being centered inside of the three-phase reactor, in line with outlet pipework (9) for effluents as taught by Heijnen, because the configuration of the device limiting the entrainment of solid particles being centered inside of the three-phase reactor, in line with outlet pipework (9) for effluents is a known, effective separation device design for separating gas and liquid from suspended solids from a mixture comprising gas, liquid and solid in a three-phase reaction system (i.e., an ebullated bed fluidized process) wherein a fermentation is occurring as taught by Heijnen (col. 17, claim 1; Fig. 1 and Fig. 2).

In regard to claims 2, 3, 18 and 19, Lanting discloses an upflow velocity (hydraulic velocity) of up to 30 m/hr (page 25, lines 1-7).   Lanting discloses the diameter and height of the reaction zone and hydraulic velocity of the reactor system can be adjusted based on reaction parameters such as COD and/or solid separation efficacy (page 24, line 9 thru page 25, line 7). Lanting does not explicitly discloses the recited gas/liquid superficial velocity in the reactor, the claimed velocities would have been obvious to one of ordinary skill in the art through routine experimentation in an effort to optimize reaction system including separation device activity and utility taking into consideration the operational parameters of the three-phase ebullated reactor operation (time, temperature, pressure, throughput), the geometry of the separation device, the physical and chemical make-up of the reactor feedstock as well as the nature of end-products.

Claims 10-13 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Lanting, in view of Heijnen, as applied to claim 1 above, and further in view of Hedrick et al (US 5,474,688, hereinafter “Hedrick”).
In regard to claim 10, Lanting discloses phase separation devices (#10, #70, Fig. 2) having a truncated cone-shaped plates disposed, in the reactor apparatus (#12’, Fig. 2), in the form of a plurality of rows which are ranked vertically (refer to the graphical configuration of #10 and #70 in Fig. 2).  
             Lanting does not explicitly disclose the device comprises a certain number of flat plates disposed in the form of a plurality of rows which are ranked vertically, each row comprising a certain number of parallel plates disposed parallel with respect to each other and being inclined at an angle a with respect to the horizontal, the angle a being in the range of greater than 10[Symbol font/0xB0] to less than 80[Symbol font/0xB0]. 
              Hedrick discloses a separation process for improved separation of liquid containing finely divided suspended particles (i.e., solids) using multiple stacks of parallel angled interceptor plates (Abstract). Hedrick discloses the separation process of the present invention Hedrick discloses the feature of separation device comprising a certain number of flat plates disposed in the form of a plurality of rows which are ranked vertically, each row comprising a certain number of parallel plates disposed parallel with respect to each other and being inclined at an angle a with respect to the horizontal, the angle a being in the range of greater than 0[Symbol font/0xB0] to less than 90[Symbol font/0xB0] (Fig. 1 and Fig. 2). 
It is noted that both the Lanting and Hedrick references direct a separation of liquid and solid phases from a mixture comprising liquid and solid.  
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the process of Lanting, in view of Heijnen, to provide a separation device comprising a certain number of flat plates disposed in the form of a plurality of rows which are ranked vertically, each row comprising a certain number of parallel plates disposed parallel with respect to each other and being inclined at an angle a with respect to the horizontal, the angle a being in the range of greater than 0[Symbol font/0xB0] to less than 90[Symbol font/0xB0] as taught by Hedrick, because the separation device comprising a certain number of flat plates disposed in Hedrick (col. 2, lines 25-40; Fig. 1 and Fig. 2). 

In regard to claims 11 and 12, Hedrick discloses that, in the liquid-solid separation device shown in Fig. 1 and Fig. 2, there are successive rows of parallel, flat plates have alternating inclinations, the angle of inclination (al) with respect to the horizontal of one row and the angle of inclination (a2) with respect to the horizontal of the subsequent row being such that the sum of the angles (al+a2) ranges from greater than 90° and less than 270°.  This renders the limitation of claim 11 obvious.  In addition, Hedrick discloses the device is one row of flat plates (72) is disposed with an angle (al) with respect to the horizontal, alternating with a subsequent row with an angle (a2) with respect to the horizontal, then again a row with an angle (al), and again a row with an angle (a2), and so on for the subsequent rows when they exist.  This is obvious over Hedrick disclosure in Fig. 1 and Fig. 2.

In regard to claim 13, Hedrick discloses multiple stack of flat plates which renders the recited claim limitation obvious. 

In regard to claims 22 and 23, Hedrick discloses the presence of holes on the plate (cols. 6-7, claims 1, 6, 7 and 8).  In light of teachings from Lanting, Heijnen and Hedrick, it is the . 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Lanting, in view of Heijnen, as applied to claim 1 above, and further in view of Koseoglu et al (US 9,546,330 B2).
In regard to claim 16, Lanting, in view of Heijnen, discloses the process comprises a biological reaction process such as fermentation, and there is a need to separate two or more phases, i.e., liquid, gas and solid (page 9, lines 12-27).  The application of ebullated bed reactor comprising a gas phase, a liquid phase and a solid phase of catalyst is obvious variation in view of Koseoglu et al. (Abstract; col. 3, lines 1-25). 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Lanting.
In regard to claim 20, Lanting disclose a phase separator, up-flow reactor apparatus and methods for separating phases (Abstract). Lanting discloses an embodiment of up-flow three-phase reaction system (i.e., an ebullated bed fluidized process) and a process using the system, wherein the process comprises:
(i) The process comprises a biological reaction process such as fermentation, and there is a need to separate two or more phases, i.e., liquid, gas and solid (page 9, lines 12-27).  The process adopts an upflow reactor apparatus in which liquid and gas, or solid, or bulk content Lanting’s teachings of up-flow reactor for fermentation (i.e., chemical breakdown of a substance by bacteria, yeasts, or other microorganisms), which is a biological catalytic reaction comprising three phases of a solid biomass, liquid and gas present in a reactor reaction zone (#50, Fig. 2) (page 10, lines 6-18) does direct a catalytic reaction in an ebullated bed reactor (i.e., a fluidized bed reactor that utilizes ebullition, or bubbling, to achieve appropriate distribution of reaction mixture) comprising a gas, a liquid and a solid phases.  
(ii) In an embodiment shown in Fig. 2, Lanting disclose a fermentation process conducted in a reactor apparatus (#12’, Fig. 2). A solid biomass, liquid and gas are present in a reactor reaction zone (#50, Fig. 2) (page 10, lines 6-18). There are upward gas and liquid flows along the reactor apparatus (page 24, line 22 thru page 25, line 7). In Fig. 2, there are phase separation devices (#10, #70, Fig. 2) having a truncated cone-shaped plates disposed, in the reactor apparatus (#12’, Fig. 2), in the form of a plurality of rows which are ranked vertically (refer to the graphical configuration of #10 and #70 in Fig. 2).  
(iii) The function of the phase separation device (#10, #70, Fig. 2) is to separate liquid and gas phases from a solid phase through a coagulation of solid particles (page 8, line 22 thru page 9, line 27).  Therefore, it is reasonably expected that the reaction zone (#50, Fig. 2) is a level that solid phase is expanded within a liquid phase, which meets the recited first level, and the clarification zone (#90, Fig. 2), in which any remaining particulate may be directed downwardly by gravity into coagulation area (#88, Fig. 2) (page 20, line 30 thru page 21, line 3), meets the recited second level of liquid in which in principle no longer contains solid particles as 
(iv) The gas phase is withdrawn through a gas collection chimney (#48, Fig. 2) (page 13, line 25 thru page 14, line 14). The gas collection chimney (#48, Fig. 2) taught by Lanting meets the recited outlet pipework. The gas collection chimney (#48, Fig. 2) have a cross sectional area of less than about 50% or the overall cross sectional area of the reaction zone (page 14, lines 15-25).  Since the phase separation device (#10, #70, Fig. 2) is distributed through the overall cross sectional area of the reaction zone (Fig. 2) which directs a maximum cross section of the separation device (#10, Fig. 2) being in the range of greater than 2 times the section of the gas outlet pipework, consequently, the recited ratio between outlet pipework cross section and the maximum section of the separation device recited in claim 20 is considered prima facie obvious. See MPEP 2144.05.
Regarding the limitation "wherein bubbles of the gas phase are fragmented inside the device limiting the entrainment of solid particles", as set forth above, the claim limitation "wherein bubbles of the gas phase are fragmented inside the device limiting the entrainment of solid particles" recited in claim 20 is reasonably interpreted as bubbles of the gas phase are fragmented during the fluidized catalytic process inside of the device limiting the entrainment of solid particles placed in the reactor.
Lanting disclose a fermentation process conducted in a reactor apparatus (#12’, Fig. 2). A solid biomass, liquid and gas are present in a reactor reaction zone (#50, Fig. 2) (page 10, lines 6-18). There are upward gas and liquid flows along the reactor apparatus (page 24, line 22 thru page 25, line 7). In Fig. 2, there are phase separation devices (#10, #70, Fig. 2) having a truncated cone-shaped plates disposed, in the reactor apparatus (#12’, Fig. 2), in the form of a 
Lanting disclose that: Liquid flowing upward to the area outside of the separation units 14 having a gas phase as shown by the schematic representation of open bubbles 56 will contact the deflectors 42 and the lower parallel plate 40. The gas bubbles will contact such surfaces and be diverted by them. As the gas is diverted in either direction, it will pass upwardly into gas collection areas 58 where it pools and collects in the gas collection pockets 62 at the top of the gas collection areas 58 fanning a gas-liquid interface. As the gas rises around the right hand side of the lower most parallel plate 40, the liquid having the gas bubbles 56 to the right of the parallel plates 40 has a lower density than liquid which flows around the parallel plates 40 creating a density differential between the liquid around the parallel plates 40 and the gas-laden liquid to the right of the parallel plates in the gas collection areas 58 (page 16, lines 1-12).  
The gas phase is withdrawn through a gas collection chimney (#48, Fig. 2) (page 13, line 25 thru page 14, line 14). The gas collection chimney (#48, Fig. 2) taught by Lanting meets the recited outlet pipework. Since, as set forth above, the gases in the three-phase reaction mixture is collected after hitting the phase separation device (#10, #70, Fig. 2), it is reasonably expected that the gases (bubbles) in the reaction mixture is separated into smaller bubbles after hitting the phase separation device (#10, #70, Fig. 2), thereafter, the smaller bubbles are dis-assembled (vanished) at the interface of the gas-liquid phases, thereby annexed into the gas phase at the top of the surface of the liquid. 
Lanting fully address the limitation "wherein bubbles of the gas phase are fragmented inside the device limiting the entrainment of solid particles". 
In addition, it is noted that the gas phase collected in the phase separation device (#10, #70, Fig. 2) is withdrawn through a gas collection chimney (#48, Fig. 2) (page 13, line 25 thru page 14, line 14). The gas collection chimney (#48, Fig. 2) taught by Lanting meets the recited outlet pipework. This meets the fragmented gas phase “traverse” (i.e., to move to side to side) the phase separation device (#10, #70, Fig. 2) to gas collection chimney (#48, Fig. 2) (i.e., outlet pipework).

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lanting, as applied to claim 20 above, and further in view of Hedrick et al (US 5,474,688, hereinafter “Hedrick”).
In regard to claim 14, Lanting discloses phase separation devices (#10, #70, Fig. 2) having a truncated cone-shaped plates disposed, in the reactor apparatus (#12’, Fig. 2), in the form of a plurality of rows which are ranked vertically (refer to the graphical configuration of #10 and #70 in Fig. 2).  
             Lanting does not explicitly disclose the vertical stack of plates with a truncated conical shape which are mutually concentric, the diameter of which increases from bottom to top, the device being centered with respect to the section of the reactor and occupying a section 2 to 8 times the section of the outlet pipework for the effluents (9). 
              Hedrick discloses a separation process for improved separation of liquid containing finely divided suspended particles (i.e., solids) using multiple stacks of parallel angled interceptor plates (Abstract). Hedrick discloses the separation process of the present invention provides improved separation of liquids containing finely divided suspended particles by using multiple stacks of parallel angled interceptor plates to form lamella spaces in a manner which divides the separation vessel to provide an annular space between the parallel angled interceptor plates and the vertical wall of the separation vessel to thereby form an inlet manifold for the plates which manifold provides a uniform, uninterrupted flow to each stack of plates thereby achieving maximum separation performance. This arrangement of plates also forms an outlet manifold which provides a uniform flow from each stack of plates and directs the liquid stream having a reduced level of finely divided suspended particles downward in the separation vessel to an exit in the lower end of the vessel (col. 2, lines 25-40). Hedrick discloses the feature of separation device comprising a certain number of flat plates disposed in the form of a plurality of rows which are ranked vertically (Fig. 1 and Fig. 2). 
It is noted that both the Lanting and Hedrick references direct a separation of liquid and solid phases from a mixture comprising liquid and solid.  
In light of teachings from Lanting and Hedrick, it is the examiner’s assessment that the recitation of separation device recited in claim 14, which directs the vertical stack of plates with a truncated conical shape which are mutually concentric, the diameter of which increases from bottom to top, is considered an obvious variation of teachings from Lanting (i.e., multiple stacking of a truncated conical shape separation plate) and Hedrick (i.e., a certain number of flat plates disposed in the form of a plurality of rows which are ranked vertically) through routine experimentation in an effort to optimize separation efficiency and utility taking into 
Lanting discloses the gas phase is withdrawn through a gas collection chimney (#48, Fig. 2) (page 13, line 25 thru page 14, line 14). The gas collection chimney (#48, Fig. 2) taught by Lanting meets the recited outlet pipework. The gas collection chimney (#48, Fig. 2) have a cross sectional area of less than about 50% or the overall cross sectional area of the reaction zone (page 14, lines 15-25).  Since the phase separation device (#10, #70, Fig. 2) is distributed through the overall cross sectional area of the reaction zone (Fig. 2) which directs a maximum cross section of the separation device (#10, Fig. 2) being in the range of greater than 2 times the section of the gas outlet pipework, consequently, the recited ratio between outlet pipework cross section and the maximum section of the separation device recited in claim 14 is considered prima facie obvious over teachings from Lanting and Hedrick. See MPEP 2144.05.

In regard to claim 15, Lanting discloses two-rows ranked vertically stack of truncated cone-shaped plates which renders the recited claim limitation obvious. 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Lanting.
In regard to claim 21, Lanting disclose a phase separator, up-flow reactor apparatus and methods for separating phases (Abstract). Lanting discloses an embodiment of up-flow three-phase reaction system (i.e., an ebullated bed fluidized process) and a process using the system, wherein the process comprises:
Lanting’s teachings of up-flow reactor for fermentation (i.e., chemical breakdown of a substance by bacteria, yeasts, or other microorganisms), which is a biological catalytic reaction comprising three phases of a solid biomass, liquid and gas present in a reactor reaction zone (#50, Fig. 2) (page 10, lines 6-18) does direct a catalytic reaction in an ebullated bed reactor (i.e., a fluidized bed reactor that utilizes ebullition, or bubbling, to achieve appropriate distribution of reaction mixture) comprising a gas, a liquid and a solid phases.  
(ii) In an embodiment shown in Fig. 2, Lanting disclose a fermentation process conducted in a reactor apparatus (#12’, Fig. 2). A solid biomass, liquid and gas are present in a reactor reaction zone (#50, Fig. 2) (page 10, lines 6-18). There are upward gas and liquid flows along the reactor apparatus (page 24, line 22 thru page 25, line 7). In Fig. 2, there are phase separation devices (#10, #70, Fig. 2) having a truncated cone-shaped plates disposed, in the reactor apparatus (#12’, Fig. 2), in the form of a plurality of rows which are ranked vertically (refer to the graphical configuration of #10 and #70 in Fig. 2).  
(iii) The function of the phase separation device (#10, #70, Fig. 2) is to separate liquid and gas phases from a solid phase through a coagulation of solid particles (page 8, line 22 thru page 9, line 27).  Therefore, it is reasonably expected that the reaction zone (#50, Fig. 2) is a level that solid phase is expanded within a liquid phase, which meets the recited first level, and the clarification zone (#90, Fig. 2), in which any remaining particulate may be directed 
(iv) The gas phase is withdrawn through a gas collection chimney (#48, Fig. 2) (page 13, line 25 thru page 14, line 14). The gas collection chimney (#48, Fig. 2) taught by Lanting meets the recited outlet pipework. The gas collection chimney (#48, Fig. 2) have a cross sectional area of less than about 50% or the overall cross sectional area of the reaction zone (page 14, lines 15-25).  Since the phase separation device (#10, #70, Fig. 2) is distributed through the overall cross sectional area of the reaction zone (Fig. 2) which directs a maximum cross section of the separation device (#10, Fig. 2) being in the range of greater than 2 times the section of the gas outlet pipework, consequently, the recited ratio between outlet pipework cross section and the maximum section of the separation device recited in claim 21 is considered prima facie obvious. See MPEP 2144.05.
In addition, it is noted that the maximum cross section of the phase separation device (#10, #70, Fig. 2) is smaller than the cross section of the reactor (#12’, Fig. 2) as recited.
Regarding the limitation "wherein bubbles of the gas phase are fragmented inside the device limiting the entrainment of solid particles", as set forth above, the claim limitation "wherein bubbles of the gas phase are fragmented inside the device limiting the entrainment of solid particles" recited in claim 21 is reasonably interpreted as bubbles of the gas phase are fragmented during the fluidized catalytic process inside of the device limiting the entrainment of solid particles placed in the reactor.
Lanting disclose a fermentation process conducted in a reactor apparatus (#12’, Fig. 2). A solid biomass, liquid and gas are present in a reactor reaction zone (#50, Fig. 2) (page 10, lines 6-18). There are upward gas and liquid flows along the reactor apparatus (page 24, line 22 thru page 25, line 7). In Fig. 2, there are phase separation devices (#10, #70, Fig. 2) having a truncated cone-shaped plates disposed, in the reactor apparatus (#12’, Fig. 2), in the form of a plurality of rows which are ranked vertically (refer to the graphical configuration of #10 and #70 in Fig. 2). The function of the phase separation device (#10, #70, Fig. 2) is to separate liquid and gas phases from a solid phase through a coagulation of solid particles (page 8, line 22 thru page 9, line 27). 
Lanting disclose that: Liquid flowing upward to the area outside of the separation units 14 having a gas phase as shown by the schematic representation of open bubbles 56 will contact the deflectors 42 and the lower parallel plate 40. The gas bubbles will contact such surfaces and be diverted by them. As the gas is diverted in either direction, it will pass upwardly into gas collection areas 58 where it pools and collects in the gas collection pockets 62 at the top of the gas collection areas 58 fanning a gas-liquid interface. As the gas rises around the right hand side of the lower most parallel plate 40, the liquid having the gas bubbles 56 to the right of the parallel plates 40 has a lower density than liquid which flows around the parallel plates 40 creating a density differential between the liquid around the parallel plates 40 and the gas-laden liquid to the right of the parallel plates in the gas collection areas 58 (page 16, lines 1-12).  
The gas phase is withdrawn through a gas collection chimney (#48, Fig. 2) (page 13, line 25 thru page 14, line 14). The gas collection chimney (#48, Fig. 2) taught by Lanting meets the recited outlet pipework. Since, as set forth above, the gases in the three-phase reaction mixture is collected after hitting the phase separation device (#10, #70, Fig. 2), it is reasonably expected 
It is the examiner's assessment that the teachings of separating and removing gases from the three-phase reaction mixture in the phase separation device (#10, #70, Fig. 2) taught by Lanting fully address the limitation "wherein bubbles of the gas phase are fragmented inside the device limiting the entrainment of solid particles". 
In addition, it is noted that the gas phase collected in the phase separation device (#10, #70, Fig. 2) is withdrawn through a gas collection chimney (#48, Fig. 2) (page 13, line 25 thru page 14, line 14). The gas collection chimney (#48, Fig. 2) taught by Lanting meets the recited outlet pipework. This meets the fragmented gas phase “traverse” (i.e., to move to side to side) the phase separation device (#10, #70, Fig. 2) to gas collection chimney (#48, Fig. 2) (i.e., outlet pipework).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNGSUL JEONG whose telephone number is (571)270-1494.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.